Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not available for employment.
Claimant, an electrician who lived in New York City, was found ineligible to receive unemployment insurance benefits between November 25, 1991 and February 23, 1992 because, during that time period, he was away from his usual residence caring for his fiance’s father in Otsego County. The record reveals that, in addition to rendering personal services to his fiance’s ailing father, claimant performed household cleaning and farm chores. Moreover, claimant returned to New York City only on a few brief occasions and did not seek employment in the Otsego County area. Under these circumstances, we find that substantial evidence supports the Board’s decision that claimant was not available for employment.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.